Citation Nr: 9935516	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-30 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board remanded this matter to 
the RO for further development in April 1997.  The RO, having 
attempted to comply with the instructions on REMAND, has 
returned the case to the Board for further appellate review.  
The Board observes that the issue of entitlement to a 
permanent and total disability rating for pension purposes 
was certified to the Board at the time of the previous 
REMAND.  However, the veteran submitted a statement in May 
1998 which clarified that she was not seeking entitlement to 
pension benefits.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran did not engage in combat during active 
service.

3.  There is credible supporting evidence of some of the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD as being due to her experiences during active service in 
Vietnam.  As a preliminary matter, the Board finds that the 
veteran's claim for PTSD is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is medical evidence of a current PTSD disability, lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet.App. 128, 137 (1997).

While in Vietnam, the veteran served as a clerk typist with 
the Women's Army Corps (WAC) from January 1967 to January 
1968.  The veteran has consistently reported her alleged 
stressors during an October 1993 VA examination, before an 
August 1994 RO hearing, and in an August 1997 statement 
submitted to the RO.  These claimed stressors include being 
stationed near the 24th Evacuation Hospital where she 
regularly saw dead and wounded soldiers, living near the Long 
Binh ammunition depot and Bien Hoa Air Base, which often came 
under enemy fire, seeing dead and mangled Vietcong soldiers 
hanging from a fence, and sexual harassment by other 
soldiers, including Sgt. Johnston.

A letter from the veteran's First Sergeant, dated September 
1994, verified that the veteran's WAC unit was stationed in 
Long Binh near a large ammunition dump, which was attacked 
twice by mortar fire.  They also were located near the 24th 
Evacuation Hospital to where the dead and wounded soldiers 
were brought.  Also, while riding buses to work, the women 
saw Vietcong bodies torn apart and hung on a fence.  A June 
1998 response from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) verified that Long Binh 
ammunition depot was sabotaged in February 1967 and that Bien 
Hoa Air Base was attacked in May 1967.

Finally, as to the requirement for medical evidence of PTSD, 
the veteran was diagnosed with PTSD during the VA examination 
in October 1993.  The examiner based this diagnosis upon the 
veteran's account of the aforementioned stressors.  
Therefore, the Board concludes that the veteran has presented 
sufficient evidence to well ground her claim.  Specifically, 
the Board finds that the veteran's account of being under 
stress due to her proximity to the 24th Evacuation Hospital, 
Long Binh ammunition depot, and Bien Hoa Air Base have been 
sufficiently verified by independent sources.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

The Board notes that to establish service connection for 
PTSD, the record must include a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (1999).  
Due to the aforementioned findings that the veteran has 
presented a well-grounded claim and that some of her 
stressors have been verified, the VA, under its duty to 
assist, must provide a new medical examination to obtain 
evidence necessary to adjudicate the service connection 
claim.  Cohen, 10 Vet.App. at 140, Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).

As the veteran's only VA examination occurred before the 
USASCRUR response, the Board finds that the veteran should be 
afforded another VA examination in which the examiner 
identifies which verified stressors, if any, are the cause of 
the veteran's PTSD.  Moreover, the findings of the USASCRUR 
relating to the combat operations in proximity to the 
veteran's unit should be considered with regard to Suozzi v. 
Brown, 10 Vet.App. 307 (1997) (holding that the VA erred in 
finding no evidence of objective stressors because a clerk 
typist did not directly participate in combat but witnessed 
combat operations).

The Board further observes that the veteran has alleged that 
she developed PTSD, in part, as a result of sexual harassment 
while in Vietnam.  In Patton v. West, 12 Vet.App. 272 (1999), 
the United States Court of Appeals for Veteran's Claims 
stated that, in cases in which a claim for service connection 
for PTSD is based on a personal assault, VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, § 5.14(c) (Feb. 20, 1996) 
provides special evidentiary development procedures to 
follow, to include a special PTSD personal assault letter to 
the veteran.  These procedures have not been followed in this 
case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses, and approximate dates of all 
health care providers who may possess 
additional records pertinent to her claim 
for entitlement to service connection for 
PTSD.  Then, with any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all medical records which 
have not been previously secured.

2.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be completed and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
sexual harassment in service, to include 
a detailed description of the pertinent 
incidents, with all pertinent dates and 
locations, as well as the complete names 
and unit designations of those who have 
knowledge of the incidents.

3.  After the veteran has responded to 
the above inquiry, the RO should follow 
all of the pertinent guidelines in M21-1, 
§ 5.14(c), in accordance with Patton, for 
development of the claim.

4.  Thereafter, the RO should prepare a 
report detailing all of the veteran's 
stressors which have been verified.  This 
report is then to be added to the claims 
folder and forwarded to the examiner who 
conducts the requested psychiatric 
examination.

5.  The RO should arrange for the veteran 
to be accorded an examination by a VA 
psychiatrist.  The purpose of the 
examination is to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
studies, including post-traumatic stress 
disorders sub-scales, are to be 
performed.  In determining whether or not 
the veteran has PTSD due to an in-service 
stressor the examiner is hereby notified 
that only the verified history detailed 
in the report provided by the RO may be 
relied upon.  If the examiner believes 
that PTSD is the appropriate diagnosis, 
the examiner must specifically identify 
which stressors are responsible for that 
conclusion.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on the verified history 
provided by the RO.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997); 
West v. Brown, 7. Vet. App. 70, 77 
(1994).

7.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







